Citation Nr: 1303408	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral heel spurs and arch collapse, prior to December 20, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral heel spurs and arch collapse, since December 20, 2011.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to April 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection for bilateral heel spurs and arch collapse, and assigned an initial noncompensable rating, effective May 1, 2004.  The Veteran then timely appealed the initial disability rating assigned.

In August 2007 the Veteran failed to appear for a Travel Board hearing she had requested, for which she was notified in July 2007.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

In March 2008 the Board denied the Veteran's claim for an initial compensable disability rating, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in January 2011, the Court set aside the Board's March 2008 determination and remanded the claim to the Board.

Subsequently, in November 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Upon remand, the AMC issued another rating decision in July 2012, which increased the rating for the bilateral heel spurs and arch collapse to 10 percent.  The 10 percent rating was made retroactively effective from December 20, 2011, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Thus, the issues have been adjusted accordingly on the title page.
The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the appeal can be properly adjudicated.  

In a January 2011 memorandum decision, the Court set aside and remanded the Board's March 2008 decision because the Board failed to consider whether a referral for extraschedular consideration for the Veteran's bilateral heel spurs and arch collapse was warranted.  Accordingly, in November 2011, the Board remanded this claim for, in pertinent part, the AMC to consider whether a referral for an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321(b) (2012).  In July 2012, the AMC referred the Veteran's appeal to the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The referral is contained in the claims file.  However, the opinion provided by the Director of Compensation and Pension Service (as requested in the July 2012 referral) is not of record in the Veteran's paper claims file or Virtual VA claims file.  This opinion is essential to the Veteran's appeal and must be obtained.  

Therefore, this claim must again be remanded for the RO/AMC to associate the Director of Compensation and Pension Service's opinion regarding an extraschedular evaluation for the Veteran's service-connected bilateral heel spurs and arch collapse.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Director of Compensation and Pension Service's opinion regarding an extraschedular evaluation for the Veteran's service-connected bilateral heel spurs and arch collapse, as referred to in the July 2012 extraschedular referral.

2.  After the above action has been completed, readjudicate the Veteran's appeal.  If the appeal remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

